Action to recover damages for personal injuries to infant plaintiff, suffered while on a “ slide ” maintained for profit for amusement of defendants’ patrons, and alleged to have been caused by negligence of defendants; and by the father to recover damages for expenditures and loss of services. Verdict for plaintiffs. Judgment for plaintiffs unanimously affirmed, with one bill of costs. No opinion. In view of the decision on the appeal, the motion (No. 1413) to dismiss the appeal as to defendant Luna Amusement Company, denied without prejudice on December 3, 1934, and renewed on the argument, is dismissed, without costs. Present — Lazansky, P. J., Hagarty, Seudder, Tompkins and Davis, JJ.